The State of




                                   Fourth Court of Appeals
                                           San Antonio, Texas
                                                  November 24, 2015

                                                 No. 04-15-00183-CR

                                                   Richard LARES,
                                                      Appellant
                                                          v.
                                                 The STATE of Texas,
                                                       Appellee

                        From the 399th Judicial District Court, Bexar County, Texas
                                      Trial Court No. 2006CR10110
                          Honorable Juanita A. Vasquez-Gardner, Judge Presiding

                                                   ORDER
Sitting:            Sandee Bryan Marion, Chief Justice
                    Marialyn Barnard, Justice
                    Patricia O. Alvarez, Justice

        This court’s opinion in this Anders 1 appeal issued on November 4, 2015. Appellant has
filed a notice in this court stating he did not receive a copy of this court’s opinion. We construe
appellant’s notice as a motion for rehearing. The motion for rehearing is DENIED, but the clerk
of this court is instructed to enclose a copy of this court’s opinion and a copy of appellant’s
amended pro se brief filed on August 24, 2015 with this order. Our opinion references the
process by which appellant may seek further review of our decision by the Texas Court of
Criminal Appeals.

                                                             _________________________________
                                                             Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of November, 2015.


                                                             ___________________________________
                                                             Keith E. Hottle
                                                             Clerk of Court


1
    Anders v. California, 386 U.S. 738 (1967).